Sara L. Gabin, OSB #81234
Internet E-mail address: slgabin@pacifier.com
Sara L. Gabin, P.C., Attorney at Law
14523 Westlake Drive
Lake Oswego, Oregon, OR 97035-7700
Telephone: 503.620.3171
Fax: 503.620.3365
Attorney(s) for: Susan Marie Lidgett mantha Lillian Barnett




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

SUSAN MARIE LIDGET,                                                   Case No. 3:18-cv-00920-MC

                              Plaintiff,
                                                             ORDER GRANTING STIPULATED
               V.                                              MOTION FOR AN AWARD OF
                                                          ATTORNEY FEES PUSUANT TO THE
COMMISSIONER, SOCIAL SECURITY                               EQUAL ACCESS TO JUSTICE ACT
ADMINISTRATION,                                                                   (EAJA)

                              Defendant.


       This matter having come before the court upon the Stipulated Motion of the parties, and

this court being otherwise fully advised

       IT IS HEREBY ORDERED that plaintiff is awarded Equal Access to Justice (EAJA)

Fees in the amount of $6,138.65.

       IT IS FURTHER HEREBY ORDERED that under Astrue v. Ratliff, 130 S. Ct 2521,

2528-29 (2010), EAJA fees awarded by this Court belong to the plaintiff and are subject to offset

under the Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)).

       IT IS FURTHER HEREBY ORDERED that plaintiff having assigned her right to EAJA

fees to her attorney (see Exhibit B, submitted herewith), if after receiving the Court’s EAJA fee

ORDER GRANTING STIPULATED MOTION FOR AN AWARD OF ATTORNEY FEES
PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT (EAJA)                                                  Page 1
order the Commissioner determines that plaintiff does not owe a debt that is subject to offset

under the Treasury Offset Program, the Commissioner agrees to waive the requirements of the

Anti-Assignment Act and the EAJA fees will be made payable to plaintiff’s attorney, at her

attorney’s address: 14523 Westlake Drive, Lake Oswego, OR 97035.

        IT IS FURTHER HEREBY ORDERED that, if there is a debt owed under the Treasury

Offset Program, the requirements of the Anti-Assignment Act cannot be waived, and the

remaining EAJA fees after offset will be paid by a check made out to plaintiff but delivered to

plaintiff’s attorney.

        IT IS SO ORDERED THIS 9th             day of October, 2019.

                                              s/Michael J. McShane
                                             DISTRICT COURT JUDGE




ORDER GRANTING STIPULATED MOTION FOR AN AWARD OF ATTORNEY FEES
PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT (EAJA)                                                Page 2
